Examiner’s Amendment and Statement of Reasons for Allowance
The present application is being examined under the pre-AIA  first to invent provisions. The following is an examiner’s statement of reasons for allowance: all previously rejected have been amended to depend from claims previously indicated as allowable. New claims 41-50 are allowable. Accordingly, all pending claims are allowed. Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
The application has been amended as follows: 
Claim 1. (Canceled)
	
	Claim 3. (Canceled)

	Claim 4. (Canceled)

Claim 9. (Canceled)

Claim 11. (Canceled)
Claim 12. (Canceled)

Claim 51. (New) The system of claim 5, further including: 

access a code repository; and 
select a source code block; 
a signature generator to generate a signature for the source code block; a collateral miner to extract collateral associated with the source code block, the collateral including a first type of collateral and a second type of collateral different from the first type of collateral; 
a tokenizer to transform the source code block into tokens; 
a function assessor to determine a function of the source code block based on the first type of collateral and the tokens; 
an input/output determiner to determine an input and an output of the source code block based on the second type of collateral and the signature; and
 a tagger to categorize the source code block with the function, input, and output.

Claim 52. (New) The system of claim 13, further including: 
means for selecting a source code block from a code repository; 
means for generating a signature for the source code block; 
means for mining collateral associated with the source code block, the collateral including a first type of collateral and a second type of collateral different from the first type of collateral; 
means for tokenizing the source code block into tokens;
means for determining a function of the source code block based on the first type of collateral and the tokens; 

means for categorizing the source code block with the function, input, and output.

53. (New) The system of claim 52, wherein the first type of collateral is a unit test.

54. (New) The system of claim 52, wherein the second type of collateral is documentation.

55. (New) The system of claim 51, wherein the first type of collateral is a unit test.

56. (New) The system of claim 51, wherein the second type of collateral is documentation.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RYAN D COYER whose telephone number is (571)270-5306.  The examiner can normally be reached on Monday-Friday 12pm-10pm Eastern Time. Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice. If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Wei Zhen can be reached on 571-272-3708.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  

/Ryan D. Coyer/Primary Examiner, Art Unit 2191